DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to application 17/330968 filed on 5/26/21. Claims 15-31 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 9/19/11.

Information Disclosure Statement
The Information Disclosure Statements received on 5/26/21 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11051041 in view of 2012/0177107 (Fu). The comparison for claim 15, as an example, is shown below. The unlined indicate features not found in the other.
Instant application
11051041 (16/534693)
15. (New) An image decoding method by a decoding apparatus, comprising: 

1. A video decoding apparatus, comprising: 

obtaining prediction information, residual information, and offset information for a sample adaptive offset (SAO) process from a bitstream;
an entropy decoder configured to obtain reconstruction information for generating a reconstructed picture and offset information for a sample adaptive offset (SAO) process from a bitstream;

deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; and

an adder configured to generate the reconstructed picture based on the reconstruction information; and

applying an in-loop filtering process to the reconstructed picture,
a filter configured to apply an in-loop filtering process to the reconstructed picture,

wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed,
wherein for the in-loop filtering process, the filter applies a deblocking filtering process to the reconstructed picture, and applies the SAO process to a sample in the reconstructed picture on which the deblocking filtering process is completed,
wherein the offset information includes offset type information representing that a band offset type is applied to the sample,
wherein the offset information includes offset type information indicating that a band offset type is applied to the sample,

wherein the offset information includes information on n offset values, and
wherein the offset information includes information on n offset values,

wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
an offset value related to a band among the n bands is applied to the sample, wherein n is an integer.
an offset value corresponding to a band among the n bands is applied to the sample, wherein n is an integer, and

wherein the offset type information is obtained by context-adaptive arithmetic coding.



11051041 does not teach obtaining prediction information, residual information; deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples. Fu teaches obtaining prediction information (Fig.  2, e.g., element 214), residual information (Fig.  2, e.g., element residues); deriving prediction samples (Fig.  2, e.g., element 214) based on the prediction information; deriving residual samples (Fig.  2, e.g., element 126) based on the residual information; generating a reconstructed picture (Fig.  2, e.g., elements 128-132) based on the prediction samples and the residual samples.
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of 11051041 and Fu before him/her to modify the method for encoding/decoding image and device thereof of 11051041 with the teaching of apparatus and method of sample adaptive offset for video coding of Fu with a motivation to increase encoding efficiency by using prediction information and residual information.
Other claims are analyzed similarly.

Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10425660 in view of 2012/0177107 (Fu). The comparison for claim 15, as an example, is shown below. The unlined indicate features not found in the other.
Instant application
10425660 (15/923740)
15. (New) An image decoding method by a decoding apparatus, comprising: 

1. A video decoding apparatus, comprising: 

obtaining prediction information, residual information, and offset information for a sample adaptive offset (SAO) process from a bitstream;
an entropy decoder configured to obtain prediction information for a prediction process and offset information for a sample adaptive offset (SAO) process from a bitstream;
deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; and

a predictor configured to derive prediction samples based on the prediction information;
an adder configured to generate the reconstructed picture based on the reconstruction information; and

applying an in-loop filtering process to the reconstructed picture,
a filter configured to apply an in-loop filtering process to the reconstructed picture,

wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed,
wherein for the in-loop filtering process, the filter applies a deblocking filtering process to the reconstructed picture, and applies the SAO process to a sample in the reconstructed picture on which the deblocking filtering process is completed,
wherein the offset information includes offset type information representing that a band offset type is applied to the sample,
wherein the offset information includes offset type information indicating that a band offset type is applied to the sample,

wherein the offset information includes information on n offset values, and
wherein the offset information includes information on n offset values,

wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
an offset value related to a band among the n bands is applied to the sample, wherein n is an integer.
an offset value corresponding to a band among the n bands is applied to the sample, wherein n is an integer




10425660 does not teach obtaining prediction information, residual information; deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples. Fu teaches obtaining prediction information (Fig.  2, e.g., element 214), residual information (Fig.  2, e.g., element residues); deriving prediction samples (Fig.  2, e.g., element 214) based on the prediction information; deriving residual samples (Fig.  2, e.g., element 126) based on the residual information; generating a reconstructed picture (Fig.  2, e.g., elements 128-132) based on the prediction samples and the residual samples.
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of 10425660 and Fu before him/her to modify the method for encoding/decoding image and device thereof of 10425660 with the teaching of apparatus and method of sample adaptive offset for video coding of Fu with a motivation to increase encoding efficiency by using prediction information and residual information.
Other claims are analyzed similarly.

Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9948954 in view of 2012/0177107 (Fu). The comparison for claim 15, as an example, is shown below. The unlined indicate features not found in the other.
Instant application
9948954 (15/263717)
15. (New) An image decoding method by a decoding apparatus, comprising: 
1. A picture decoding method by a decoding apparatus, comprising:
obtaining prediction information, residual information, and offset information for a sample adaptive offset (SAO) process from a bitstream;
receiving prediction information for a prediction process and offset information for a sample adaptive offset (SAO) process;
deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; and

deriving prediction samples based on the prediction information;
generating a reconstructed picture based on the prediction samples; and

applying an in-loop filtering process to the reconstructed picture,
applying an in-loop filtering process to the reconstructed picture,
wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed,
wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture on which the deblocking filtering process is completed,
wherein the offset information includes offset type information representing that a band offset type is applied to the sample,
wherein the offset information includes offset type information indicating a SAO type applied to the sample, and
wherein the offset information includes information on n offset values, and

wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
wherein when the offset type information indicates that a band offset type is applied to the sample, the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and 
an offset value related to a band among the n bands is applied to the sample, wherein n is an integer.
an offset corresponding to a band among the n bands is applied to the sample, wherein n is an integer, and


9948954 does not teach obtaining prediction information, residual information; deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; offset type information representing that a band offset type is applied to the sample, wherein the offset information includes information on n offset values. Fu teaches obtaining prediction information (Fig.  2, e.g., element 214), residual information (Fig.  2, e.g., element residues); deriving prediction samples (Fig.  2, e.g., element 214) based on the prediction information; deriving residual samples (Fig.  2, e.g., element 126) based on the residual information; generating a reconstructed picture (Fig.  2, e.g., elements 128-132) based on the prediction samples and the residual samples; offset type information representing that a band offset type is applied to the sample ([0027], e.g., band offset), wherein the offset information includes information on n offset values ([0027], e.g., offset).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of 9948954 and Fu before him/her to modify the method for encoding/decoding image and device thereof of 9948954 with the teaching of apparatus and method of sample adaptive offset for video coding of Fu with a motivation to increase encoding efficiency by using prediction information and residual information.
Other claims are analyzed similarly.


Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9485521 in view of 2012/0177107 (Fu). The comparison for claim 15, as an example, is shown below. The unlined indicate features not found in the other.
Instant application
9485521 (14/345599)
15. (New) An image decoding method by a decoding apparatus, comprising: 
1. A video decoding method by a video decoding apparatus, comprising: 
obtaining prediction information, residual information, and offset information for a sample adaptive offset (SAO) process from a bitstream;
receiving video information including picture reconstruction information for reconstructing a picture and offset information for sample adaptive offset (SAO) process;
deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; and

reconstructing the picture on the basis of the picture reconstruction information; and

applying an in-loop filtering process to the reconstructed picture,
applying an in-loop filtering process to the reconstructed picture,
wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed,
wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed,
wherein the offset information includes offset type information representing that a band offset type is applied to the sample,
wherein the offset information includes offset type information indicating whether an edge offset type is applied to the sample, or a band offset type is applied to the sample,


wherein when the offset type information indicating the band offset type is applied to the sample, 
wherein the offset information includes information on n offset values, and

wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and
the offset information includes an explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands among the 32 bands,

the band group is determined based on the starting band, and
an offset value related to a band among the n bands is applied to the sample, wherein n is an integer.
an offset corresponding to a band among the n bands is applied to the sample, wherein n is an integer, and


9485521 does not teach obtaining prediction information, residual information; deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; offset type information representing that a band offset type is applied to the sample, wherein the offset information includes information on n offset values. Fu teaches obtaining prediction information (Fig.  2, e.g., element 214), residual information (Fig.  2, e.g., element residues); deriving prediction samples (Fig.  2, e.g., element 214) based on the prediction information; deriving residual samples (Fig.  2, e.g., element 126) based on the residual information; generating a reconstructed picture (Fig.  2, e.g., elements 128-132) based on the prediction samples and the residual samples; offset type information representing that a band offset type is applied to the sample ([0027], e.g., band offset), wherein the offset information includes information on n offset values ([0027], e.g., offset).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of 9485521 and Fu before him/her to modify the method for encoding/decoding image and device thereof of 9485521 with the teaching of apparatus and method of sample adaptive offset for video coding of Fu with a motivation to increase encoding efficiency by using prediction information and residual information.
Other claims are analyzed similarly.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2012/0177107 A1 to Fu et al. (hereinafter "Fu") does not disclose wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands, and.
Rather, Fu discloses  an image decoding method by a decoding apparatus, comprising: obtaining prediction information, residual information, and offset information for a sample adaptive offset (SAO) process from a bitstream; deriving prediction samples based on the prediction information; deriving residual samples based on the residual information; generating a reconstructed picture based on the prediction samples and the residual samples; and applying an in-loop filtering process to the reconstructed picture, wherein applying the in-loop filtering process includes applying a deblocking filtering process to the reconstructed picture, and applying the SAO process to a sample in the reconstructed picture to which the deblocking filtering process is completed, wherein the offset information includes offset type information representing that a band offset type is applied to the sample, wherein the offset information includes information on n offset values, and an offset value related to a band among the n bands is applied to the sample, wherein n is an integer.
Similar reasoning applies to claim(s) 21 and 27 mutatis mutandis. Accordingly, claims 15-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claim 15-31 is allowable if double patent rejection is overcome.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Misra et al., US 2013/0114686 A1, discloses image decoding with enhanced CABAC for encoding and/or decoding. 
        2.    Kim et al., US 2013/0182759 A1, discloses method and apparatus for sample adaptive offset parameter estimation in video coding. 
        3.    Gao, US 2012/0016667 A1, discloses spectrum flatness control for bandwidth extension. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485